DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/18/2020 and  8/30/2022 were filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Election/Restrictions
Applicant elects Invention I (including Claims 1-10), drawn to T-junction, classified in HO1P5/19, without traverse.
Drawings
Figures 1-4C should be designated by a legend such as --Prior Art—or --Related Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With  regard to claim 1, Applicant recites “ a lower plane”, Examiner is unclear  which plane of the divider applicant considers to be the lower plane.  The specification states  on page 10, lines 7-11 that “ The dielectric substrate 500 may be inserted in a direction perpendicular to a plane of the combiner 400. For example, the dielectric substrate 500 on which the film resistors 600-1 and 600-2 are formed may be inserted in a direction perpendicular  10 to the plane of the combiner 400 to improve the isolation between the ports of the T- junction 300.
Although no prior art rejection has been made against claims 1-10, the lack of a prior art rejection should not be construed that claims 1-10 are allowable over any prior art. In view of the serious indefiniteness issue raised with respect to claim 1, the examiner is unable to make any meaningful prior art rejection against claim 1. However, upon the resolution of the indefiniteness issue with respect to claim 1, prior art rejections may be made to claim 1, as well as dependent claims as deemed appropriate by the examiner. 

Conclusion
Arts made of record and not relied upon is considered pertinent to applicant's disclosure. 
Gu et al  CN111697304 A  discloses a  tray  type space  power  combiner.
Cheng et al CN114256585 A discloses a  millimeter  wave broadband waveguide  magic T. 
Liu et al CN114361753 A discloses a  waveguide  power divider  for  terahertz communication.     
Dang et al CN113161709 A discloses a wideband  millimeter  wave  mixed  waveguide  magic T power splitter/ synthesizer.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY E GLENN whose telephone number is (571)272-1761. The examiner can normally be reached M-F 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





November 17, 2022
/K.E.G/Examiner, Art Unit 2843                                                                                                                                                                                                        
/HAFIZUR RAHMAN/Examiner, Art Unit 2843